EX-99.1 For Additional Information, please contact COMM 2014-CCRE21 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N. A. Commercial Mortgage Pass-Through Certificates Reports Available www. ctslink. com Corporate Trust Services Series 2014-CCRE21 Payment Date: 8/11/17 8480 Stagecoach Circle Record Date: 7/31/17 Frederick, MD 21701-4747 Determination Date: 8/7/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 13 NOI Detail 14 - 15 Principal Prepayment Detail 16 Historical Detail 17 Delinquency Loan Detail 18 Specially Serviced Loan Detail 19 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Corporation Midland Loan Services LNR Partners, LLC Park Bridge Lender Services LLC 60 Wall Street A Division of PNC Bank, N. A. 1601 Washington Avenue 600 Third Avenue New York, NY 10005 10851 Mastin Street, Building 82 Suite 700 40th Floor Overland Park, KS 66210 Miami Beach, FL 33139 New York, NY 10016 Contact: Contact: Helaine M. Kaplan Heather Wagner Contact: Job Warshaw Contact: David Rodgers Phone Number: (212) 250-5270 Phone Number: (913) 253-9570 Phone Number: (305) 695-5600 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N. A. Page 1 of 26 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 12592RBC2 1.494000% 30,000,000.00 16,559,729.38 528,419.27 20,616.86 0.00 0.00 549,036.13 16,031,310.11 30.52% A-2 12592RBD0 3.095000% 91,176,000.00 91,176,000.00 0.00 235,158.10 0.00 0.00 235,158.10 91,176,000.00 30.52% A-SB 12592RBE8 3.340000% 49,250,000.00 49,250,000.00 0.00 137,079.17 0.00 0.00 137,079.17 49,250,000.00 30.52% A-3 12592RBF5 3.528000% 406,965,000.00 406,965,000.00 0.00 1,196,477.10 0.00 0.00 1,196,477.10 406,965,000.00 30.52% A-M 12592RBJ7 3.987000% 52,583,000.00 52,583,000.00 0.00 174,707.02 0.00 0.00 174,707.02 52,583,000.00 24.03% B 12592RBK4 4.339000% 46,398,000.00 46,398,000.00 0.00 167,767.44 0.00 0.00 167,767.44 46,398,000.00 18.31% C 12592RBM0 4.563739% 37,118,000.00 37,118,000.00 0.00 141,164.06 0.00 0.00 141,164.06 37,118,000.00 13.73% D 12592RAL3 4.063739% 40,211,000.00 40,211,000.00 0.00 136,172.51 0.00 0.00 136,172.51 40,211,000.00 8.77% E 12592RAN9 3.000000% 8,248,000.00 8,248,000.00 0.00 20,620.00 0.00 0.00 20,620.00 8,248,000.00 7.76% F 12592RAQ2 3.000000% 19,591,000.00 19,591,000.00 0.00 48,977.50 0.00 0.00 48,977.50 19,591,000.00 5.34% G 12592RAS8 3.000000% 10,310,000.00 10,310,000.00 0.00 25,775.00 0.00 0.00 25,775.00 10,310,000.00 4.07% H 12592RAU3 3.000000% 8,249,000.00 8,249,000.00 0.00 20,622.50 0.00 0.00 20,622.50 8,249,000.00 3.05% J 12592RAW9 3.000000% 24,745,357.00 24,745,357.00 0.00 61,986.48 0.00 0.00 61,986.48 24,745,357.00 0.00% R 12592RAY5 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% LR 12592RBA6 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 824,844,359.00 811,404,086.38 528,419.27 2,387,123.74 0.00 0.00 2,915,543.01 810,875,667.11 Class (2) CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12592RBH1 1.130276% 629,974,000.00 616,533,729.38 580,711.02 0.00 580,711.02 616,005,310.11 X-B 12592RAA7 0.124856% 83,516,000.00 83,516,000.00 8,689.54 0.00 8,689.54 83,516,000.00 X-C 12592RAC3 0.500000% 40,211,000.00 40,211,000.00 16,754.58 0.00 16,754.58 40,211,000.00 X-D 12592RAE9 1.563739% 27,839,000.00 27,839,000.00 36,277.45 0.00 36,277.45 27,839,000.00 X-E 12592RAG4 1.563739% 18,559,000.00 18,559,000.00 24,184.53 0.00 24,184.53 18,559,000.00 X-F 12592RAJ8 1.563739% 24,745,357.00 24,745,357.00 32,246.07 0.00 32,246.07 24,745,357.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A) . (2) The Class A-M, Class B, and Class C certificates represent their respective Regular Interests. All, a portion, or none of these Regular Interests may actually be held in the Exchangeable Class PEZ. For details on the current status of Class PEZ, please see page 4. Copyright 2017, Wells Fargo Bank, N. A. Page 2 of 26 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 12592RBC2 551.99097933 17.61397567 0.68722867 0.00000000 0.00000000 534.37700367 A-2 12592RBD0 1,000.00000000 0.00000000 2.57916667 0.00000000 0.00000000 1,000.00000000 A-SB 12592RBE8 1,000.00000000 0.00000000 2.78333340 0.00000000 0.00000000 1,000.00000000 A-3 12592RBF5 1,000.00000000 0.00000000 2.94000000 0.00000000 0.00000000 1,000.00000000 A-M 12592RBJ7 1,000.00000000 0.00000000 3.32250005 0.00000000 0.00000000 1,000.00000000 B 12592RBK4 1,000.00000000 0.00000000 3.61583344 0.00000000 0.00000000 1,000.00000000 PEZ 12592RBL2 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 C 12592RBM0 1,000.00000000 0.00000000 3.80311601 0.00000000 0.00000000 1,000.00000000 D 12592RAL3 1,000.00000000 0.00000000 3.38644923 0.00000000 0.00000000 1,000.00000000 E 12592RAN9 1,000.00000000 0.00000000 2.50000000 0.00000000 0.00000000 1,000.00000000 F 12592RAQ2 1,000.00000000 0.00000000 2.50000000 0.00000000 0.00000000 1,000.00000000 G 12592RAS8 1,000.00000000 0.00000000 2.50000000 0.00000000 0.00000000 1,000.00000000 H 12592RAU3 1,000.00000000 0.00000000 2.50000000 0.00000000 0.00000000 1,000.00000000 J 12592RAW9 1,000.00000000 0.00000000 2.50497417 0.00000000 0.00000000 1,000.00000000 R 12592RAY5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 LR 12592RBA6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Notional Ending Amount Distribution Penalties Amount X-A 12592RBH1 978.66535663 0.92180157 0.00000000 977.82656127 X-B 12592RAA7 1,000.00000000 0.10404641 0.00000000 1,000.00000000 X-C 12592RAC3 1,000.00000000 0.41666658 0.00000000 1,000.00000000 X-D 12592RAE9 1,000.00000000 1.30311613 0.00000000 1,000.00000000 X-E 12592RAG4 1,000.00000000 1.30311601 0.00000000 1,000.00000000 X-F 12592RAJ8 1,000.00000000 1.30311597 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N. A. Page 3 of 26 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-M Regular Interest Breakdown A-M (Cert) 12592RBJ7 3.987000% 52,583,000.00 52,583,000.00 0.00 174,707.02 0.00 0.00 174,707.02 52,583,000.00 A-M (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 52,583,000.01 52,583,000.00 0.00 174,707.02 0.00 0.00 174,707.02 52,583,000.00 B Regular Interest Breakdown B (Cert) 12592RBK4 4.339000% 46,398,000.00 46,398,000.00 0.00 167,767.44 0.00 0.00 167,767.44 46,398,000.00 B (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 46,398,000.01 46,398,000.00 0.00 167,767.44 0.00 0.00 167,767.44 46,398,000.00 C Regular Interest Breakdown C (Cert) 12592RBM0 4.563739% 37,118,000.00 37,118,000.00 0.00 141,164.06 0.00 0.00 141,164.06 37,118,000.00 C (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 37,118,000.01 37,118,000.00 0.00 141,164.06 0.00 0.00 141,164.06 37,118,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance PEZ 12592RBL2 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N. A. Page 4 of 26 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 811,404,087.25 811,457,339.84 528,419.27 0.00 0.00 0.00 810,875,667.98 757,236,007.68 528,419.27 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 07/01/2017 - 07/30/2017 30 20,616.86 0.00 20,616.86 0.00 0.00 0.00 20,616.86 0.00 A-2 07/01/2017 - 07/30/2017 30 235,158.10 0.00 235,158.10 0.00 0.00 0.00 235,158.10 0.00 A-SB 07/01/2017 - 07/30/2017 30 137,079.17 0.00 137,079.17 0.00 0.00 0.00 137,079.17 0.00 A-3 07/01/2017 - 07/30/2017 30 1,196,477.10 0.00 1,196,477.10 0.00 0.00 0.00 1,196,477.10 0.00 X-A 07/01/2017 - 07/30/2017 30 580,711.02 0.00 580,711.02 0.00 0.00 0.00 580,711.02 0.00 X-B 07/01/2017 - 07/30/2017 30 8,689.54 0.00 8,689.54 0.00 0.00 0.00 8,689.54 0.00 X-C 07/01/2017 - 07/30/2017 30 16,754.58 0.00 16,754.58 0.00 0.00 0.00 16,754.58 0.00 X-D 07/01/2017 - 07/30/2017 30 36,277.45 0.00 36,277.45 0.00 0.00 0.00 36,277.45 0.00 X-E 07/01/2017 - 07/30/2017 30 24,184.53 0.00 24,184.53 0.00 0.00 0.00 24,184.53 0.00 X-F 07/01/2017 - 07/30/2017 30 32,246.07 0.00 32,246.07 0.00 0.00 0.00 32,246.07 0.00 A-M 07/01/2017 - 07/30/2017 30 174,707.02 0.00 174,707.02 0.00 0.00 0.00 174,707.02 0.00 B 07/01/2017 - 07/30/2017 30 167,767.44 0.00 167,767.44 0.00 0.00 0.00 167,767.44 0.00 C 07/01/2017 - 07/30/2017 30 141,164.06 0.00 141,164.06 0.00 0.00 0.00 141,164.06 0.00 D 07/01/2017 - 07/30/2017 30 136,172.51 0.00 136,172.51 0.00 0.00 0.00 136,172.51 0.00 E 07/01/2017 - 07/30/2017 30 20,620.00 0.00 20,620.00 0.00 0.00 0.00 20,620.00 0.00 F 07/01/2017 - 07/30/2017 30 48,977.50 0.00 48,977.50 0.00 0.00 0.00 48,977.50 0.00 G 07/01/2017 - 07/30/2017 30 25,775.00 0.00 25,775.00 0.00 0.00 0.00 25,775.00 0.00 H 07/01/2017 - 07/30/2017 30 20,622.50 0.00 20,622.50 0.00 0.00 0.00 20,622.50 0.00 J 07/01/2017 - 07/30/2017 30 61,863.39 0.00 61,863.39 123.08 0.00 0.00 61,986.48 699.19 Totals 3,085,863.84 0.00 3,085,863.84 123.08 0.00 0.00 3,085,986.93 699.19 Copyright 2017, Wells Fargo Bank, N. A. Page 5 of 26 Other Required Information Available Distribution Amount (1) 3,614,406.20 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected None Controlling Class Information Total Controlling Class: J Effective as of: 12/19/2014 Controlling Class Representative: Ellington Management Group, LLC Effective as of: 12/19/2014 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N. A. Page 6 of 26 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Interest Paid or Advanced 3,101,737.34 Master Servicing Fee - Midland Loan Services 7,138.16 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee/Certificate Administrator Fee - Wells Fargo Bank, N. A. 3,842.90 Interest Adjustments 0.00 CCRE Strip - Cantor Commercial Real Estate Lending, L. P 2,575.85 Deferred Interest 0.00 CREFC Royalty License Fee 349.35 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 1,967.22 Net Prepayment Interest Shortfall 0.00 Total Fees 15,873.48 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances (123.08) ASER Amount 0.00 Total Interest Collected 3,101,737.34 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 528,419.27 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses (123.08) Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 528,419.27 Payments to Certificateholders & Others: Other: Interest Distribution 3,085,986.93 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 528,419.27 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,614,406.20 Total Funds Collected 3,630,156.61 Total Funds Distributed 3,630,156.60 Copyright 2017, Wells Fargo Bank, N. A. Page 7 of 26 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) 7,499,999 or less 26 100,829,825.96 12.43 83 4.6202 1.822273 California 5 46,620,290.19 5.75 83 4.4438 1.815699 Colorado 1 2,225,429.56 0.27 87 4.5675 1.600000 7,500,000 to 14,999,999 15 154,232,115.31 19.02 75 4.5746 1.726137 Florida 9 121,132,154.36 14.94 79 4.2672 1.891813 15,000,000 to 24,999,999 10 180,831,482.14 22.30 82 4.5528 2.144103 Georgia 1 2,691,370.31 0.33 86 5.3600 1.550000 25,000,000 to 49,999,999 8 314,982,244.57 38.84 80 4.3094 1.546091 Guam 9 14,203,283.26 1.75 87 5.5000 1.450000 50,000,000 to 74,999,999 1 60,000,000.00 7.40 85 4.1250 1.610000 Hawaii 1 48,000,000.00 5.92 87 4.2000 1.880000 Illinois 2 43,191,425.74 5.33 36 4.2367 1.152758 75,000,000 or greater 0 0.00 0.00 0 0.0000 0.000000 Indiana 1 4,040,437.46 0.50 87 4.6100 1.250000 Totals 60 810,875,667.98 100.00 80 4.4391 1.752769 Kansas 1 17,265,000.00 2.13 87 4.4000 2.120000 Louisiana 4 24,437,180.89 3.01 53 4.0123 2.177548 Massachusetts 2 80,000,000.00 9.87 86 4.0200 1.320000 Michigan 2 3,227,986.06 0.40 88 4.8630 1.888031 Minnesota 1 3,100,000.00 0.38 87 4.7000 1.460000 Mississippi 1 4,895,248.35 0.60 87 4.8420 1.340000 Nevada 1 8,375,184.47 1.03 88 4.5000 1.500000 New Jersey 1 3,852,427.10 0.48 27 4.2600 2.600000 New Mexico 1 12,468,242.92 1.54 88 4.7500 1.230000 New York 4 60,734,116.57 7.49 68 4.5648 1.638069 North Dakota 1 1,732,785.38 0.21 88 4.6500 1.390000 Ohio 7 69,921,201.03 8.62 88 4.4347 1.703062 Pennsylvania 2 29,812,702.91 3.68 88 4.7980 1.736707 Puerto Rico 2 17,550,808.56 2.16 88 5.5000 1.530000 See footnotes on last page of this section. South Carolina 1 5,822,893.54 0.72 87 4.5875 3.420000 Texas 14 137,569,354.70 16.97 88 4.5555 1.889300 Virgin Islands 1 4,431,144.65 0.55 87 4.8500 2.350000 Virginia 1 18,800,000.00 2.32 87 4.5830 1.720000 Washington 4 24,775,000.00 3.06 88 4.4672 2.477322 Totals 80 810,875,667.98 100.00 80 4.4391 1.752769 Copyright 2017, Wells Fargo Bank, N. A. Page 8 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.29 or less 7 72,061,200.25 8.89 57 4.4174 1.180056 Industrial 4 60,901,330.26 7.51 88 4.4559 1.713083 1.30 to 1.34 4 90,895,248.35 11.21 86 4.0894 1.321077 Lodging 9 160,768,428.98 19.83 73 4.2889 1.777009 1.35 to 1.44 5 32,154,477.19 3.97 81 4.4537 1.416970 Mixed Use 2 16,508,680.38 2.04 88 4.7157 1.234895 1.45 to 1.74 19 300,089,696.88 37.01 82 4.5827 1.594724 Mobile Home Park 3 11,952,228.56 1.47 69 4.5679 1.597818 1.75 to 1.99 11 190,191,575.63 23.46 83 4.3930 1.844226 Multi-Family 24 208,019,256.79 25.65 82 4.6771 1.630415 2.00 to 2.99 12 103,660,576.16 12.78 78 4.4540 2.472005 Office 8 116,229,515.08 14.33 87 4.1842 1.566927 3.00 or greater 2 21,822,893.52 2.69 87 4.3034 3.896564 Retail 18 175,035,462.35 21.59 81 4.4312 1.909026 Totals 60 810,875,667.98 100.00 80 4.4391 1.752769 Self Storage 12 61,460,765.61 7.58 72 4.4154 2.218486 Totals 80 810,875,667.98 100.00 80 4.4391 1.752769 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.4999% or greater 25 477,958,226.35 58.94 78 4.2339 1.834991 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.5000% to 4.7499% 24 233,273,205.65 28.77 81 4.5982 1.645864 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.7500% or greater 11 99,644,235.98 12.29 88 5.0508 1.608652 25 to 36 months 60 810,875,667.98 100.00 80 4.4391 1.752769 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 60 810,875,667.98 100.00 80 4.4391 1.752769 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 See footnotes on last page of this section. Totals 60 810,875,667.98 100.00 80 4.4391 1.752769 Copyright 2017, Wells Fargo Bank, N. A. Page 9 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 60 months or less 7 89,584,585.21 11.05 26 4.1963 1.627899 61 months to 118 months 53 721,291,082.77 88.95 87 4.4693 1.768278 119 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 60 810,875,667.98 100.00 80 4.4391 1.752769 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Interest Only 11 269,825,000.00 33.28 77 4.1434 1.724244 Underwriter's Information 6 81,111,838.84 10.00 88 4.9212 1.937318 299 months or less 10 70,514,920.59 8.70 88 5.0073 1.786867 1 year or less 52 716,670,988.99 88.38 79 4.3783 1.738810 300 months to 359 months 39 470,535,747.39 58.03 81 4.5236 1.764017 1 to 2 years 2 13,092,840.15 1.61 87 4.7813 1.373538 360 months or greater 0 0.00 0.00 0 0.0000 0.000000 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 60 810,875,667.98 100.00 80 4.4391 1.752769 Totals 60 810,875,667.98 100.00 80 4.4391 1.752769 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the State and Property stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The State and Property stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a hope note ) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. While Prospectus Loan ID 1 is outstanding, the loan and property count will differ from the Offering Memorandum by one. This discrepancy is caused by Prospectus Loan ID 1 being split into Prospectus Loan IDs 01A1 and 01A2. Copyright 2017, Wells Fargo Bank, N. A. Page 10 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30308504 01A1 OF Cambridge MA 138,466.67 0.00 4.020% N/A 10/6/24 N 40,000,000.00 40,000,000.00 8/6/17 30308545 01A2 OF Cambridge MA 138,466.67 0.00 4.020% N/A 10/6/24 N 40,000,000.00 40,000,000.00 8/6/17 30308505 2 LO Miami Beach FL 213,125.00 0.00 4.125% N/A 9/6/24 N 60,000,000.00 60,000,000.00 8/6/17 30294306 3 RT Waikoloa HI 173,600.00 0.00 4.200% N/A 11/6/24 N 48,000,000.00 48,000,000.00 8/6/17 30308506 4 Various Akron OH 174,023.90 64,738.79 4.450% N/A 12/1/24 N 45,413,994.11 45,349,255.32 8/6/17 30308507 5 MF Watertown NY 143,080.32 44,877.48 4.580% N/A 9/6/24 N 36,278,994.05 36,234,116.57 8/6/17 30308508 6 MF Dallas TX 142,341.67 0.00 4.560% N/A 12/6/24 N 36,250,000.00 36,250,000.00 8/6/17 30294550 7 LO College Station TX 135,779.43 47,469.37 4.611% N/A 11/6/24 N 34,196,342.05 34,148,872.68 8/6/17 30308509 8 LO Chicago IL 123,715.92 0.00 4.105% N/A 8/6/19 N 35,000,000.00 35,000,000.00 8/6/17 30294388 9 MF Philadelphia PA 102,947.99 0.00 4.850% N/A 12/6/24 N 24,650,000.00 24,650,000.00 8/6/17 30308510 10 RT Springdale OH 71,426.75 27,886.70 4.350% N/A 11/6/24 N 19,068,319.06 19,040,432.36 8/6/17 30308511 11 MF Charlottesville VA 74,193.68 0.00 4.583% N/A 11/6/24 N 18,800,000.00 18,800,000.00 8/6/17 30294703 12 RT Various PR 83,266.27 30,339.92 5.500% N/A 12/5/24 N 17,581,148.48 17,550,808.56 8/5/17 30308512 13 IN Upland CA 69,131.03 0.00 4.470% N/A 11/6/24 N 17,960,000.00 17,960,000.00 8/6/17 30308513 14 MF Lauderhill FL 62,971.89 25,047.30 4.293% N/A 12/6/24 N 17,032,409.85 17,007,362.55 8/6/17 30308514 15 RT Shawnee KS 65,415.17 0.00 4.400% N/A 11/6/24 N 17,265,000.00 17,265,000.00 8/6/17 30308515 16 OF Orlando FL 64,996.67 0.00 4.440% N/A 12/6/24 N 17,000,000.00 17,000,000.00 8/6/17 30308516 17 LO Amarillo TX 57,866.67 0.00 4.200% N/A 11/6/24 N 16,000,000.00 16,000,000.00 8/6/17 30308517 18 SS Various Various 57,146.42 20,426.35 4.260% N/A 11/6/19 N 15,578,305.02 15,557,878.67 8/6/17 30294495 19 MF Various GU 67,385.44 24,727.68 5.500% N/A 11/6/24 N 14,228,010.93 14,203,283.25 8/11/17 30294523 20 RT Harvey LA 43,673.21 20,191.05 3.700% N/A 11/6/19 N 13,707,371.94 13,687,180.89 8/6/17 30294714 21 RT Culver City CA 46,998.60 26,499.36 4.298% N/A 12/6/24 N 12,698,700.72 12,672,201.36 8/6/17 30294647 22 MU Santa Fe NM 51,067.08 16,747.07 4.750% N/A 12/6/24 N 12,484,989.99 12,468,242.92 7/6/17 30294713 23 OF Various TX 51,298.54 0.00 4.700% N/A 12/6/24 N 12,675,000.00 12,675,000.00 8/6/17 30294503 24 MF Brooklyn NY 42,594.00 0.00 4.580% N/A 11/5/19 N 10,800,000.00 10,800,000.00 8/5/17 30294512 25 RT Various LA 40,823.12 0.00 4.410% N/A 11/5/24 N 10,750,000.00 10,750,000.00 8/5/17 30308518 26 RT San Antonio TX 37,916.30 12,455.58 4.450% N/A 11/6/24 N 9,894,794.15 9,882,338.57 8/6/17 30294652 27 MF Spring Hill FL 35,053.37 10,351.67 4.680% N/A 12/5/24 N 8,698,105.67 8,687,754.00 8/5/17 30308519 28 RT Reno NV 32,496.77 11,078.17 4.500% N/A 12/6/24 N 8,386,262.64 8,375,184.47 8/6/17 30308520 29 MF Dallas TX 33,220.30 11,170.28 4.690% N/A 12/6/24 N 8,225,674.39 8,214,504.11 8/6/17 30308521 30 MF Springfield IL 33,903.18 10,955.71 4.800% N/A 11/6/24 N 8,202,381.45 8,191,425.74 6/6/17 30308522 31 SS Auburn WA 32,221.11 0.00 4.463% N/A 12/6/24 N 8,385,000.00 8,385,000.00 8/6/17 30308523 32 SS San Marcos CA 28,718.30 10,503.78 4.490% N/A 12/1/24 N 7,427,679.98 7,417,176.20 8/6/17 30294502 33 MF Brooklyn NY 30,500.56 0.00 4.600% N/A 11/5/19 N 7,700,000.00 7,700,000.00 8/5/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N. A. Page 11 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30308524 34 SS Seattle WA 28,974.02 0.00 4.463% N/A 12/6/24 N 7,540,000.00 7,540,000.00 8/6/17 30294723 35 MF Arlington TX 25,776.40 8,546.98 4.723% N/A 12/6/24 N 6,337,224.67 6,328,677.69 8/6/17 30294490 36 LO Anderson SC 23,048.76 11,721.50 4.588% N/A 11/6/24 N 5,834,615.02 5,822,893.52 8/6/17 30308525 37 SS Garden City NY 22,733.33 0.00 4.400% N/A 11/6/24 N 6,000,000.00 6,000,000.00 8/6/17 30308526 38 SS Burien WA 22,095.57 0.00 4.463% N/A 12/6/24 N 5,750,000.00 5,750,000.00 8/6/17 30308527 39 MH Harrisburg PA 20,256.22 7,265.45 4.550% N/A 11/6/24 N 5,169,968.36 5,162,702.91 8/6/17 30308528 40 LO Burleson TX 20,087.24 9,558.86 4.750% N/A 12/1/24 N 4,910,973.27 4,901,414.41 8/6/17 30308529 41 LO Brookhaven MS 20,450.23 9,471.69 4.842% N/A 11/6/24 N 4,904,720.04 4,895,248.35 8/6/17 30308530 42 SS Corona CA 18,942.11 6,898.84 4.500% N/A 12/1/24 N 4,888,285.82 4,881,386.98 8/6/17 30308531 43 RT St. John VI 18,537.00 7,377.78 4.850% N/A 11/6/24 N 4,438,522.43 4,431,144.65 8/6/17 30308532 44 MF McAllen TX 16,958.40 5,688.36 4.537% N/A 12/6/24 N 4,340,193.20 4,334,504.84 8/6/17 30308533 45 MU Indianapolis IN 16,061.71 5,617.64 4.610% N/A 11/6/24 N 4,046,055.10 4,040,437.46 8/6/17 30308534 46 MH Modesto CA 14,793.73 5,058.29 4.650% N/A 12/1/19 N 3,694,583.94 3,689,525.65 8/6/17 30294196 47 RT Port Saint Lucie FL 14,725.22 4,877.26 4.768% N/A 9/6/24 N 3,586,463.50 3,581,586.24 8/11/17 30308535 48 SS Schertz TX 13,003.09 4,857.90 4.440% N/A 12/1/24 N 3,400,983.82 3,396,125.92 8/6/17 30308536 49 RT Surfside FL 11,446.75 0.00 4.220% N/A 12/6/19 N 3,150,000.00 3,150,000.00 8/6/17 30308537 50 OF Worthington OH 11,918.93 4,144.27 4.610% N/A 12/6/24 N 3,002,459.78 2,998,315.51 8/6/17 30308538 51 MH Spanaway WA 12,012.50 0.00 4.500% N/A 12/6/24 N 3,100,000.00 3,100,000.00 8/6/17 30294608 52 MF Baxter MN 12,546.39 0.00 4.700% N/A 11/6/24 N 3,100,000.00 3,100,000.00 8/11/17 30294319 53 RT Augusta GA 12,437.01 3,216.01 5.360% N/A 10/5/24 N 2,694,586.32 2,691,370.31 8/5/17 30308539 54 SS Toledo OH 10,025.46 3,287.76 4.590% N/A 12/1/24 N 2,536,485.60 2,533,197.84 8/6/17 30308540 55 RT Colorado Springs CO 8,770.57 4,493.63 4.567% N/A 11/6/24 N 2,229,923.19 2,225,429.56 8/6/17 30308541 56 MF White Lake Township MI 9,114.42 3,849.31 5.080% N/A 12/6/24 N 2,083,560.86 2,079,711.55 10/6/17 30308542 57 RT Fargo ND 6,952.11 3,432.50 4.650% N/A 12/6/24 N 1,736,217.88 1,732,785.38 8/6/17 30308543 58 MF McAllen TX 5,811.99 1,956.31 4.688% N/A 12/6/24 N 1,439,872.79 1,437,916.48 8/6/17 30308544 59 OF Ann Arbor MI 4,426.18 1,632.67 4.470% N/A 12/1/24 N 1,149,907.18 1,148,274.51 8/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N. A. Page 12 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 3,101,737.34 528,419.27 811,404,087.25 810,875,667.98 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N. A. Page 13 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30308504 01A1 Office Cambridge MA 40,000,000.00 19,241,922.08 17,971,122.56 1/1/17 6/30/17 30308545 01A2 Office Cambridge MA 40,000,000.00 19,241,922.08 17,971,122.56 1/1/17 6/30/17 30308505 2 Lodging Miami Beach FL 60,000,000.00 25,251,434.00 0.00 30294306 3 Retail Waikoloa HI 48,000,000.00 3,943,702.63 0.00 30308506 4 Various Akron OH 45,349,255.32 5,201,236.00 0.00 30308507 5 Multi-Family Watertown NY 36,234,116.57 3,233,681.82 0.00 30308508 6 Multi-Family Dallas TX 36,250,000.00 3,019,236.76 0.00 30294550 7 Lodging College Station TX 34,148,872.68 3,909,402.72 0.00 30308509 8 Lodging Chicago IL 35,000,000.00 2,724,230.47 0.00 30294388 9 Multi-Family Philadelphia PA 24,650,000.00 2,192,545.29 0.00 30308510 10 Retail Springdale OH 19,040,432.36 2,502,584.56 0.00 30308511 11 Multi-Family Charlottesville VA 18,800,000.00 1,574,286.62 0.00 30294703 12 Retail Various PR 17,550,808.56 2,106,318.92 0.00 30308512 13 Industrial Upland CA 17,960,000.00 1,649,579.82 0.00 30308513 14 Multi-Family Lauderhill FL 17,007,362.55 1,598,619.20 0.00 30308514 15 Retail Shawnee KS 17,265,000.00 1,752,468.15 0.00 30308515 16 Office Orlando FL 17,000,000.00 2,362,995.03 0.00 30308516 17 Lodging Amarillo TX 16,000,000.00 3,740,099.71 0.00 30308517 18 Self Storage Various Various 15,557,878.67 1,887,970.71 0.00 30294495 19 Multi-Family Various GU 14,203,283.25 1,963,498.97 0.00 30294523 20 Retail Harvey LA 13,687,180.89 1,333,518.42 0.00 30294714 21 Retail Culver City CA 12,672,201.36 1,636,501.14 1,641,134.16 1/1/17 6/30/17 30294647 22 Mixed Use Santa Fe NM 12,468,242.92 0.00 0.00 30294713 23 Office Various TX 12,675,000.00 1,252,961.96 0.00 30294503 24 Multi-Family Brooklyn NY 10,800,000.00 782,571.17 0.00 30294512 25 Retail Various LA 10,750,000.00 1,370,982.91 1,388,864.34 1/1/17 3/31/17 30308518 26 Retail San Antonio TX 9,882,338.57 1,003,331.77 0.00 30294652 27 Multi-Family Spring Hill FL 8,687,754.00 812,586.44 913,940.36 1/1/17 6/30/17 30308519 28 Retail Reno NV 8,375,184.47 822,307.50 0.00 30308520 29 Multi-Family Dallas TX 8,214,504.11 1,039,221.22 0.00 30308521 30 Multi-Family Springfield IL 8,191,425.74 0.00 0.00 30308522 31 Self Storage Auburn WA 8,385,000.00 783,684.89 977,812.20 1/1/17 3/31/17 30308523 32 Self Storage San Marcos CA 7,417,176.20 917,539.00 0.00 30294502 33 Multi-Family Brooklyn NY 7,700,000.00 623,489.41 0.00 Copyright 2017, Wells Fargo Bank, N. A. Page 14 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30308524 34 Self Storage Seattle WA 7,540,000.00 790,443.88 757,751.00 1/1/17 3/31/17 30294723 35 Multi-Family Arlington TX 6,328,677.69 620,377.07 609,985.12 1/1/17 3/31/17 30294490 36 Lodging Anderson SC 5,822,893.52 1,525,561.00 0.00 30308525 37 Self Storage Garden City NY 6,000,000.00 362,772.30 0.00 30308526 38 Self Storage Burien WA 5,750,000.00 728,476.36 761,938.92 1/1/17 3/31/17 30308527 39 Mobile Home Park Harrisburg PA 5,162,702.91 486,412.01 513,262.64 1/1/17 6/30/17 30308528 40 Lodging Burleson TX 4,901,414.41 0.00 0.00 30308529 41 Lodging Brookhaven MS 4,895,248.35 557,459.06 0.00 30308530 42 Self Storage Corona CA 4,881,386.98 587,712.00 0.00 30308531 43 Retail St. John VI 4,431,144.65 547,034.90 0.00 30308532 44 Multi-Family McAllen TX 4,334,504.84 460,855.53 449,927.91 1/1/17 6/30/17 30308533 45 Mixed Use Indianapolis IN 4,040,437.46 393,211.79 374,998.69 1/1/17 6/30/17 30308534 46 Mobile Home Park Modesto CA 3,689,525.65 315,261.00 334,728.00 1/1/17 3/31/17 30294196 47 Retail Port Saint Lucie FL 3,581,586.24 664,443.14 0.00 30308535 48 Self Storage Schertz TX 3,396,125.92 308,321.00 0.00 30308536 49 Retail Surfside FL 3,150,000.00 240,652.78 214,262.36 1/1/17 3/31/17 30308537 50 Office Worthington OH 2,998,315.51 314,954.04 0.00 30308538 51 Mobile Home Park Spanaway WA 3,100,000.00 283,168.61 0.00 30294608 52 Multi-Family Baxter MN 3,100,000.00 234,401.69 0.00 30294319 53 Retail Augusta GA 2,691,370.31 306,802.40 0.00 30308539 54 Self Storage Toledo OH 2,533,197.84 304,994.83 0.00 30308540 55 Retail Colorado Springs CO 2,225,429.56 282,587.29 0.00 30308541 56 Multi-Family White Lake Township MI 2,079,711.55 380,105.34 0.00 30308542 57 Retail Fargo ND 1,732,785.38 209,065.73 0.00 30308543 58 Multi-Family McAllen TX 1,437,916.48 188,194.03 205,669.80 1/1/17 6/30/17 30308544 59 Office Ann Arbor MI 1,148,274.51 114,343.00 0.00 Total 810,875,667.98 Copyright 2017, Wells Fargo Bank, N. A. Page 15 of 26 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N. A. Page 16 of 26 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 8/11/17 1 0 0 0 0 0 0 0 4.439131% 80 $8,191,425.74 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.374904% 7/12/17 0 0 0 0 0 0 0 0 4.439240% 81 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.375038% 6/12/17 0 0 0 0 0 0 0 0 4.439359% 82 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.375184% 5/12/17 0 0 0 0 0 0 0 0 4.439467% 83 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.375316% 4/12/17 0 0 0 0 0 0 0 0 4.439585% 84 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.375461% 3/10/17 0 0 0 0 0 0 0 0 4.439692% 85 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.416964% 2/10/17 0 0 0 0 0 0 0 0 4.439829% 86 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.417098% 1/12/17 0 0 0 0 0 0 0 0 4.439935% 87 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.417201% 12/12/16 0 0 0 0 0 0 0 0 4.440039% 88 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.417303% 11/14/16 0 0 0 0 0 0 0 0 4.440151% 89 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.417412% 10/13/16 0 0 0 0 0 1 0 0 4.440269% 90 $0.00 $0.00 $0.00 $0.00 $0.00 $2,119,196.36 $0.00 $0.00 4.417528% 9/12/16 0 0 0 0 0 0 0 0 4.440399% 91 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.417654% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N. A. Page 17 of 26 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30294647 22 0 7/6/17 67,679.76 67,679.76 B 12,484,989.99 0.00 30308521 30 1 6/6/17 44,622.27 89,648.23 1 8,214,382.81 0.00 Totals 2 112,302.03 157,327.99 20,699,372.80 0.00 Totals By Delinquency Code: Total for Status Code 1 (1 loan) 44,622.27 89,648.23 8,214,382.81 0.00 Total for Status Code B (1 loan) 67,679.76 67,679.76 12,484,989.99 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N. A. Page 18 of 26 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N. A. Page 19 of 26 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N. A. Page 20 of 26 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I Advances Advances Advances and Servicing Advances Paid Totals 112,302.03 157,327.99 0.00 (123.08) Copyright 2017, Wells Fargo Bank, N. A. Page 21 of 26 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Interest Date Modification Description Cross-Reference Rate Rate Totals Copyright 2017, Wells Fargo Bank, N. A. Page 22 of 26 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc. ) . Copyright 2017, Wells Fargo Bank, N. A. Page 23 of 26 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N. A. Page 24 of 26 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 22 13,000,000.00 12,468,242.92 0.00 0.00 0.00 0.00 0.00 0.00 2.40 0.00 24 10,800,000.00 10,800,000.00 0.00 0.00 0.00 0.00 0.00 0.00 (12.41) 0.00 29 8,569,000.00 8,214,504.11 0.00 0.00 0.00 0.00 0.00 0.00 (107.45) 0.00 33 7,700,000.00 7,700,000.00 0.00 0.00 0.00 0.00 0.00 0.00 (5.62) 0.00 Totals 40,069,000.00 39,182,747.03 0.00 0.00 0.00 0.00 0.00 0.00 (123.08) 0.00 Copyright 2017, Wells Fargo Bank, N. A. Page 25 of 26 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Comments Document Balance at Scheduled Left to Reimburse Refunds Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total (123.08) Total Interest Shortfall Allocated to Trust (123.08) Copyright 2017, Wells Fargo Bank, N. A. Page 26 of 26
